DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 6/22/2022. Claims 4 and 7-15 were cancelled and claims 16-27 have been added.  Claims 1-3, 5-6 and 16-27 are now pending in the application. 
Election/Restrictions
2.	Newly submitted claims 20-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The new claims and the originally elected claims do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the International Search Report provides a reference (CN 101348698B A1 listed as an X Reference) that anticipates the common feature to the new claims and the originally elected claims. The common feature is the method for dissolving lignin comprising the steps of mixing the lignin, alkali and formaldehyde in an aqueous medium, and the step of mixing until a solution has been obtained. Thus, the common feature cannot qualify as a “special technical feature” for each of the identified groups as it does not provide contribution over the prior art. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Analysis
3.	Summary of Claim 1:
A method for dissolving lignin in an aqueous medium comprising the steps of 

a) isolating lignin, and/or purifying the lignin;

b) mixing lignin, alkali and formaldehyde in an aqueous medium;

c) mixing until a solution of lignin in the aqueous medium has been obtained;

wherein the molar ratio between the formaldehyde and lignin monomer is 0.4 or less.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-6 and 19-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuxiang, et al. (CN 101348698 as listed on the IDS dated 11/14/2019) in view of Pietarinen, et al. (WO 2013/144454 as listed on the IDS dated 11/14/2019).
	Regarding claims 1-3, 5-6, 16-17, Fuxiang et al. teach a preparation method comprising adding a formaldehyde solution, alkali lignin and water forming a solution (claim 1), wherein the solution is stirred and mixed evenly [0090]. Fuxiang et al. teach the lignin is from black liquor [0015].
	Fuxiang et al. are silent on the molar ratio of the formaldehyde to lignin.
	Fuxiang et al. teach a broad range for the mass ratio of lignin to formaldehyde (3:1 – 30:1) and further teach the mass ratio can be controlled to ensure the proper solid content of the system [0009]. As such, the molar ratio of the formaldehyde to the lignin will affect the resulting solid content of the final solution.  Therefore, the molar ratio of formaldehyde to lignin can be optimized to reach the desired solid content via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Fuxiang et al. are further silent on the step of a) isolating lignin, and/or purifying the lignin.
Regarding claim 6, Fuxiang et al. are further silent on the alkali being selected from sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, or mixtures thereof.
	Pietarinen et al. teach a method for increasing the reactivity of lignin, wherein the lignin originates from black liquor and wherein the lignin can be separated from the black liquor (p. 6 line 35) thereby reading on the “isolated” as required by claim 5. Pietarinen et al. further teach the lignin is essentially pure (p. 5 lines 7-10). Pietarinen et al. teach the alkali is sodium hydroxide (p. 19, Example 1) as required by instant claim 6. Pietarinen et al. offer the motivation of choosing the step of isolating and purifying the lignin and choosing the sodium hydroxide as the alkali due to these component’s ability to increase the reactivity of the lignin (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the purified and isolated lignin and the sodium alkali of Pietarinen et al. in the method of Fuxiang et al., thereby arriving at the claimed invention.
	Regarding claim 18, Fuxiang et al. teach the lignin in an amount of 110 g based on a total amount of 320 g of the solution (40 g + 110 g + 170 g in Example 1 [0024]). As such, the lignin is 34% by weight of the solution (110 g / 320 g x 100 = 34%) thereby reading on the claimed range of 5-50 wt% lignin.
	Regarding claim 19, Fuxiang et al. teach the solution is mixed at a temperature of 85 C [0024] thereby reading on the claimed range from 25 C to 95 C.


Response to Arguments
6.	Applicant’s arguments, see p. 1-4, filed 6/22/2022, with respect to the 103 rejection of claims 1-3 under Fuxiang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under Fuxiang in view of Pietarinen. 
Regarding the arguments over the 103 rejection under Fuxiang in view of Pietarinen, Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. Applicant states “Fuxiang does not teach or suggest ‘isolating lignin, and/or purifying the lignin’ as recited in claim 1. Rather, it teaches away from isolating and/or purifying the lignin.” In response, attention is drawn to the disclosure of Fuxiang, wherein Fuxiang teaches the lignin is sourced from black liquor [0015]. Fuxiang teaches the alkali lignin has not undergone purification, however, merely mentioning that the purification step has not been performed in Fuxiang is acknowledgement that such method steps exist and does not constitute teaching away from doing so. Pietarinen offers the motivation of purifying the lignin from black liquor, as set forth above. Case law has held that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 3, Applicant further states that Fuxiang does not teach the molar ratio of from 0.01 to 0.2 and that the Example 8 of Fuxiang teaches a molar ratio of formaldehyde to lignin of 0.21. In response, attention is drawn to the case law wherein disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).  As such, the broad disclosure of Fuxiang must be considered and not just the preferred embodiments. Furthermore, without unexpected results demonstrating the criticality of the claimed molar ratio range, it would have been obvious to one of ordinary skill in the art to adjust the molar ratio to include the claimed molar ratio as Fuxiang teaches the a broad range for the mass ratio of lignin to formaldehyde (3:1 – 30:1) and further teach the mass ratio can be controlled to ensure the proper solid content of the system [0009].
It is for these reasons that Applicant’s arguments are not found to be persuasive.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763